R. W. WALKER, J.
Had the defendant Blackman been alone upon trial, we see no reason to doubt that the evidence which was objected to would have been admissible. That a married man pays frequent visits, at night, to the house of a female, and is seen with her in her bedroom, and lying with her on the same bed at night, are *297circumstances, which, of themselves, are well calculated “to lead the guarded discretion of a reasonable and just man to the conclusion ” that the parties have been guilty of adultery. The presumption that the criminal act had been committed would be strengthened by proof that the general reputation of the female was that of a woman who was not disinclined to yield to the temptations ancl improve the opportunities established by such evidence. See Astley v. Astley, 1 Hagg. Eccl. R. 719.
[2.] "Where two defendants are on trial, evidence which is admissible against either of them is competent evidence in the case; and if the other defendant desires to avoid the effect which it may have upon him, he must ask an instruction from the court for that purpose. — Falkner v. Leith, 15 Ala.; Palmer v. Severance, 9 Ala. 756 ; Goodman v. Mitchell, 30 Ala. 482. If the female defendant desired to relieve herself from the influence of the evidence which was offered as to her general reputation, she should have asked the court for an instruction limitiug its effect.
[3.] There was no error in the refusal of the charge asked.
Judgment affirmed.